Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuda (JP2020087949A; June 4, 2020). 
Regarding claim 1,  Matsuda discloses a thermistor element (Paragraph 17 Figure 3) comprising: 
a thermistor film (Paragraph 17 Figure 3 Element 50); 
a first electrode (Figure 3 Element 51) provided in contact with one surface of the thermistor film (Paragraph 17 Figure 3); and 
a pair of second electrodes (Figure 3 Elements 52) provided in contact with the other surface of the thermistor film (Paragraph 17 Figure 3), 
wherein the thermistor film comprises an oxide having a spinel crystal structure and having a preferred orientation in a film thickness direction (Paragraph 17-18).
Regarding claim 2, Matsuda discloses a thermistor element according to claim 1.  Matsuda further discloses an electromagnetic wave sensor comprising at least one thermistor element according to claim 1 (Paragraph 2, 17, Figure 3).
Regarding claim 3, Matsuda discloses the electromagnetic wave sensor according to claim 2.  Matsuda further discloses wherein the at least one thermistor element comprises a plurality of thermistor elements, and wherein the thermistor elements are arranged in an array (Paragraph 25 – plurality of thermistor elements).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISSELLE GUTIERREZ whose telephone number is (571)272-4672. The examiner can normally be reached M-F 8-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571)272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        
/GISSELLE GUTIERREZ/
Examiner
Art Unit 2884